Citation Nr: 0718886	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-06 379A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on June 17, 2004 at St. Alphonsus 
Regional Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The evidence of record reflects the veteran served on active 
duty from September 1973 to February 1980, October 1980 to 
May 1982, and January 1984 to August 1985.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Boise, Idaho, 
which denied entitlement to payment or reimbursement for 
unauthorized medical expenses incurred on June 17, 2004 at 
St. Alphonsus Regional Medical Center.  The VA Regional 
Office (RO) in North Little Rock, Arkansas currently has 
jurisdiction over the veteran's medical file.  

The appeal is REMANDED to the North Little Rock, Arkansas RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9) received on March 4, 
2005 by the Boise, Idaho, VAMC, the veteran checked the block 
indicating that he wanted a personal hearing at the local 
regional office (RO) before a Veterans Law Judge in 
Washington, DC.  As evidenced by a letter confirming a 
subsequent telephone conversation, the veteran clarified that 
he was requesting a video conference personal hearing.  A 
video conference personal hearing was scheduled at the North 
Little Rock, Arkansas, RO for April 26, 2007; however, a 
Report of Contact with the veteran dated on April 4, 2007, 
which was prior to the date of the hearing, reflects that the 
veteran requested the scheduled video conference hearing to 
be rescheduled.  As the veteran made a timely request to 
reschedule the video conference hearing, and it does not 
appear from the record that a Board video conference hearing 
has been rescheduled, the RO should schedule the appellant 
for a video conference hearing at the North Little Rock, 
Arkansas, RO before a Veterans Law Judge in Washington, D.C.  
See 38 U.S.C.A. § 7107 (West 2002 
& Supp. 2006).  

Accordingly, the case is REMANDED for the following action:
  
The RO should schedule the veteran for a 
video conference hearing at the North 
Little Rock, Arkansas, RO, before a 
Veterans Law Judge in Washington, D.C., 
at the earliest available opportunity, 
with appropriate notification to the 
veteran and representative.  After a 
hearing is conducted, or if the veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
medical file should be returned to the 
Board for appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



